Citation Nr: 9932947	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-13 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an assignment of a disability rating in 
excess of 10 percent for low back strain.

2.  Entitlement to an assignment of a disability rating in 
excess of 10 percent for tinea versicolor. 

3.  Entitlement to an assignment of a compensable disability 
rating for the residuals of an injury to the left eye.

4.  Entitlement to an assignment of a compensable disability 
rating for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Indianapolis, Indiana, which, in 
pertinent part, granted service connection for a low back 
strain, tinea versicolor, and the residuals of a left eye 
injury - assigning noncompensable disabilities for each - and 
denied service connection for a left knee disability.

During the pendency of this appeal, a July 1998 RO 
determination increased the veteran's disability ratings for 
tinea versicolor and low back strain to 10 percent each, and 
granted service connection for a left knee disability.  
Inasmuch as the veteran has continued to express 
dissatisfaction with the assigned disability ratings, has 
otherwise not withdrawn his appeal for the assignment of 
higher disability ratings concerning all of his service-
connected disabilities, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issue of entitlement to the assignment of disability 
rating in excess of 10 percent for tinea versicolor will be 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back strain is symptomatic of slight 
limitation of motion, but there is no medical evidence of 
characteristic pain on motion, muscle spasm, or recurring 
attacks of intervertebral disc syndrome.

3.  The veteran's residuals of a left eye injury are 
manifested by a scar to the retina, diminished image, as well 
as pain and irritation.

4.  The veteran's left knee disability is shown to be 
manifested by 10 degrees of hyperextension and objective 
evidence of medial pain associated with a positive 
McMurray's, which is productive of slight knee impairment. 

5.  The veteran's left knee disability is not shown to be 
productive of weakened movement, excess fatigability, or 
incoordination.

6.  There is no X-ray evidence of arthritis of the left knee. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).

2.  The schedular criteria for a 10 percent disability rating 
for the veteran's residuals of a left eye injury have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-
4.14, 4.75-4.84a, Diagnostic Code 6011 (1998). 

3.  The schedular criteria for a 10 percent disability rating 
for the veteran's left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5257(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignments of disability rating following 
awards of service connection, and, as such, the claims for 
the increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, as well as the veteran's 
hearing testimony and written statements.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

As previously explained, a February 1996 rating decision 
granted service connection for tinea versicolor, a low back 
strain, and the residuals of a left eye injury, assigning 
noncompensable disabilities ratings for each, and denied 
service connection for a left knee disorder.  A later July 
1998 RO determination increased the veteran's disability 
ratings for tinea versicolor and low back strain to 10 
percent each, and granted service connection for a left knee 
disability.  The disability rating for the residuals of a 
left eye injury has remained noncompensable since the award 
of service connection.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Moreover, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignments of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Low Back Strain

A December 1995 VA radiology report of the lumbar spine 
showed a slight deformity of the interior aspect of L4 that 
could be related to an old injury, but there was no other 
acute abnormality noted.  The sacrum was noted to be normal.  

A December 1995 VA general medical examination report stated 
that the veteran ambulated normally, stood erect, and could 
bend forward with straight knees until his fingertips were 
about one inch away from the floor, and could return to the 
upright position with no pain or discomfort.  In the seated 
position, forward flexion was to 55 degrees, hyperextension 
to about 30 degrees, and side bends bilaterally were to 35 
degrees, all without pain or discomfort.  His sitting posture 
was quite slouched, showing lumbar kyphosis.  No neurological 
abnormalities were observed.  The diagnosis was chronic 
postural strain with a questionable L4 injury.

A September 1997 VA examination report recited the veteran's 
complaints of low back stiffness and pain with the occasional 
sensation of numbness radiating to his left buttock.  Range 
of motion studies found forward flexion to 90 degrees, 
extension to 15 degrees, and bilateral lateral bending to 30 
degrees.  Straight leg raises were negative and he was 
nontender over the midline and paraspinious muscles.  
Sensation was intact in the lower extremities.  The examiner 
opined that the examination was "consistent with the 
diagnosis of early degenerative arthritis of the lumbosacral 
spine with possibly a minimal amount of spinal stenosis but 
no evidence of radiculopathy or significant neurological 
deficit."

The remaining evidence consists of the veteran's hearing 
testimony and written statements, which contend that he 
experiences pain upon lifting or straightening his back, 
morning stiffness, radiation of pain to the buttocks, and 
muscle spasm.

The Board observes that the veteran's low back strain is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which governs ratings for 
lumbosacral strains.  That Code provides that a 40 percent 
disability rating is warranted when there is listing of whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
disability rating is appropriate for a lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
disability rating is for application when there is 
characteristic pain on motion.

The Board finds that the medical record is devoid of any 
evidence of muscle spasm or loss of unilateral lateral spine 
motion, thus precluding the assignment of a 20 percent 
disability rating under Diagnostic Code 5295.  Indeed, the 
medical evidence does not even objectively demonstrate the 
characteristic pain on motion required for a 10 percent 
disability rating under Diagnostic Code 5295.  

However, the medical evidence does demonstrate that the 
veteran suffers from slight limitation of motion of the 
lumbar spine, primarily upon backward extension, pursuant to 
38 C.F.R. § 4.71a, Code 5292 (1998).  Therefore, the Board 
concludes that a 10 percent disability rating continues to be 
warranted, albeit under the alternative basis of slight 
limitation of motion of the lumbar spine.  As the veteran's 
limitation of motion of the lumbar spine is not shown to be 
moderate or severe, however, higher disability ratings of 20 
percent and 40 percent, respectively, are not warranted.  

Although relevant in evaluating disabilities of the lumbar 
spine, Diagnostic Code 5289 is inapplicable to this veteran's 
particular disability because there is no medical evidence 
suggesting that the veteran has ankylosis of the lumbar 
spine.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998), for intervertebral disc syndrome.  However, 
the Board finds that while the evidence of record indicates 
that the veteran was diagnosed with early degenerative 
arthritis of the lumbosacral spine with possibly a minimal 
amount of spinal stenosis, it was also specifically noted 
that there was no evidence of radiculopathy or significant 
neurological deficit.  In addition, there was no evidence of 
severe or moderate attacks of pain, muscle spasm, or 
neurological symptoms.  Thus, as any symptomatology due to 
intervertebral disc syndrome is not characteristic of more 
than mild symptoms, a disability rating in excess of 10 
percent under Diagnostic Code 5293 is not warranted. 

II.  Left Eye Injury

A December 1995 VA visual examination report recounted the 
history of the veteran receiving a penetrating wound to the 
left eye while in service.  He complained of pain behind his 
left eye, occasionally seeing shooting star-like lights, and 
floaters.  Uncorrected vision in the veteran's left eye was 
recorded to be 20/20 at near and 20/30 at distance (corrected 
was 20/20 at near and 20/25 at distance).  There was no 
diplopia or visual field deficit, but there was a significant 
scar in the left nasal conjunctiva, secondary to a 
penetrating injury.  Also secondary to the penetrating injury 
was the small scar noted in the superior nasal portion, and 
in the retina - nasal to disc - just outside the arcades.  
The diagnosis included a history of penetrating injury to the 
left eye, which was well healed, but could account for a 
small decrease in vision in the left eye.  

The remaining evidence consists of the veteran's hearing 
testimony and written statements, which contend that due to 
his service-connected left eye injury, he cannot accurately 
count fingers, has blurry vision, constant pain behind the 
left eye, and irritation due to dryness and itchiness.  

The veteran's left eye injury residuals are rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6011, which provides for a 
maximum 10 percent disability rating for centrally located 
scars to the retina that result in an irregular, duplicated, 
enlarged, or diminished image.  

The relevant medical evidence consists solely of a December 
1995 VA visual examination report, which reveals that the 
veteran has a scar of the retina as a residual of the eye 
injury he incurred during service.  Although it was not 
specifically stated whether the scar was centrally located or 
not, it was described as running from "nasal to disc just 
outside the arcades."  The examiner also opined that the 
left eye injury "could account for the small decrease in 
vision in the left eye."

Under the circumstances of this case, the Board finds that 
the benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. § 
5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), is 
for application.  The Board concludes that the assignment of 
a 10 percent disability rating under Diagnostic Code 6011 is 
warranted in consideration of the veteran's complaints of 
constant pain and irritation, his scar to the retina, and the 
accompanying diminished image (i.e., slightly reduced visual 
acuity, because corrected vision of the left eye is 20/25 at 
distance).

The Board has also considered Diagnostic Code 6009, but finds 
this regulation inapplicable because the reduction in visual 
acuity incurred by the veteran does not meet the schedular 
criteria for a compensable disability rating.

III.  Left Knee Disability

A December 1995 VA radiology report found that the left knee 
was normal, as evidenced by intact bony structure and normal 
soft tissue. 

A December 1995 VA general examination report recounted the 
veteran's history of a left knee injury incurred during 
service.  The veteran complained of pain and discomfort in 
the left knee after walking only short distances, that his 
tibia seemed to shift on occasion when he squatted or got up, 
and there was occasional popping, giving out, and catching.  
Objectively, the skin over the left knee had an incision and 
drainage scar that seemed to be well healed, with no 
tenderness or adhesions.  The left knee exhibited no effusion 
or tenderness, flexion to 140 degrees, full extension, and 
intact ligaments.  The relevant diagnoses were a history of 
incision and drainage of the left knee with chronic pain, but 
an essentially normal left knee examination.  

A September 1997 VA joints examination report stated that the 
veteran complained of left knee pain and occasional swelling, 
with an intermittent catching sensation but with no locking 
or giving way.  It was reported that "the left knee is only 
minimally problematic in terms of interfering with his daily 
life."  Range of motion of the left knee was 10 degrees of 
hyperextension and flexion to 150 degrees.  Although there 
was a positive McMurray's sign for pain on the medial side, 
there was negative lachman and pivot shift, medical and 
lateral collateral ligaments were stable, there was no 
patellar apprehension or pain with patellar grind, and there 
was no tenderness or evidence of perfusion.  The diagnosis 
was a left knee degenerative medial meniscal tear, with no 
evidence of effusion, limited range of motion, or loss of 
strength. 

The remaining evidence consists of the veteran's hearing 
testimony and written statements, which contend that his left 
knee is smaller than his right knee, and that he has pain and 
swelling, particularly after use. 

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  This Code enunciates 
the guidelines for rating recurrent subluxation, lateral 
instability, or other impairment of the knee, and provides 
for a 30 percent disability rating for severe impairment, a 
20 percent disability rating for moderate impairment, and a 
10 percent disability rating for slight impairment.

The Board concludes that a 10 percent disability rating is 
warranted as the medical evidence shows that the veteran 
manifests slight knee impairment, as evidenced by the 10 
degrees of hyperextension of the left knee and objective 
evidence of medial pain associated with a positive 
McMurray's.  A disability rating in excess of 10 percent is 
not warranted, however, under Diagnostic Code 5257, as the 
left knee symptomatology is not reflective of moderate or 
severe impairment.  

The Board has also considered Diagnostic Codes 5256, 5258, 
5260, 5261, and 5262 under 38 C.F.R. § 4.71a, which provide 
for a disability rating in excess of 10 percent for the left 
knee.  However, as the veteran does not exhibit ankylosis, 
limitation of motion, dislocated semilunar dislocation of 
cartilage with frequent episodes of locking, pain, effusion, 
nonunion, or malunion, a rating in excess of 10 percent is 
not warranted.

Moreover, as the medical evidence demonstrates that the 
veteran's left knee exhibited no weakened movement, excess 
fatigability, or incoordination, an additional increase in 
excess of the current 10 percent rating for his left knee 
would not be appropriate under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also finds that the application of a separate 10 
percent disability rating under Diagnostic Codes 5003 and 
5010 is inapplicable because there is no X-ray evidence of 
arthritis in the left knee.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97); 62 Fed.Reg. 63604 (1997).


IV.  Conclusion

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that any of his service-connected 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disabilities are 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of the 
ratings herein assigned or affirmed at this time.  It follows 
that the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
provide a basis for more favorable resolutions of the issues 
on appeal.  The veteran may always advance a new increased 
rating claim should the severity of his disability increase 
in the future.  

ORDER

A disability rating in excess of 10 percent for low back 
strain is denied.

A 10 percent disability rating for the residuals of a left 
eye injury is granted, subject to the laws and regulations 
governing monetary awards.

A 10 percent disability rating for a left knee disability is 
granted, subject to the laws and regulations governing 
monetary awards.


REMAND

After a review of the record, the Board notes that additional 
development is required before the issue of entitlement to 
the assignment of disability rating in excess of 10 percent 
for tinea versicolor can be adjudicated by the Board.

The Board observes that the September 1997 VA skin 
examination report - which revealed that the veteran had an 
extensive case of tinea versicolor on the chest, back, and 
upper arms, covering perhaps 25 to 30 percent of his body - 
also stated that the veteran was being clinically treated for 
his symptoms at the VA medical facility in Danville, 
Illinois.  These Danville treatment records, however, have 
apparently not been associated with the claims file.  
Moreover, the Board deems that the September 1997 VA skin 
examination report is inadequate, as the examiner did not 
relate his findings to the relevant schedular criteria listed 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999), which 
governs the disability ratings that can be assigned for 
disorders of the skin exhibiting eczema. 

Accordingly, this issue is REMANDED for the following 
additional development:

1.  The RO should obtain and associate 
with the claims file any and all clinical 
records from the VA medical facility in 
Danville, Illinois, relating to the 
treatment received by the veteran for 
service-connected tinea versicolor.

2.  The veteran should then be scheduled 
for a comprehensive VA dermatological 
examination, to determine the current 
severity of the veteran's service-
connected tinea versicolor.  The examiner 
must provide negative as well as positive 
findings when describing the clinical 
manifestations.  It is imperative that 
the claims file be made available to, and 
be reviewed by, the examiner in 
connection with the examination, and that 
all tests and studies deemed necessary 
should be accomplished.  The RO should 
also provide the examiner with the 
schedular criteria listed under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, so that 
the examiner may relate the veteran's 
symptomatology to the various disability 
ratings of Diagnostic Code 7806.  

3.  The RO should then review the 
expanded record, and determine whether 
the veteran is entitled to the assignment 
of a disability rating in excess of 10 
percent for tinea versicolor.  If the 
RO's determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

